Citation Nr: 1549212	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-23 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma for compensation purposes.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for chronic headaches, to include as secondary to sinusitis.

4.  Entitlement to service connection for breathing and lung problems, to include as secondary to sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony regarding his dental disorder claim at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of this hearing is of record.

In December 2013, the Board remanded the dental disorder claim for further development to include a VA examination.  Such an examination was accomplished in April 2015, and, as detailed below, the Board finds that it is adequate for resolution of this case.  All other development directed by this remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.  The record available for the Board's review does not show a formal decision has been made on issue of entitlement to VA dental treatment by the appropriate Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim of entitlement to VA dental treatment, and it is referred to the AOJ for appropriate action.  See 77 Fed. Reg. 4469  (Jan. 30, 2012).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's sinusitis, headaches, breath and lung problem claims are REMANDED to the AOJ.


FINDINGS OF FACT

Although the Veteran did sustain in-service dental trauma, he does not have a dental disability that has resulted in the loss of substance of the body of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran received notification regarding his dental disorder claim via letters dated in April 2008, February 2009, March 2009, August 2009, June 2012, and January 2015.  Although all of these letters were not sent prior to the initial adjudication of the claim as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were all sent prior to the most recent Supplemental Statement of the Case in August 2015 which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his dental claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Board observes that the Veteran's service treatment records appear to be incomplete, and the National Personnel Records Center (NPRC) has indicated there are no additional records for his period of active duty.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  Nevertheless, as detailed below, the Board finds that the available service treatment records, as well as the other evidence of record, supports the Veteran's account of in-service dental trauma.

The Board also notes that the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the November 2013 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  In fact, in a September 2015 statement the Veteran reported he had no other information or evidence to submit regarding his dental claim.

The Board further notes the Veteran was accorded a VA medical examination in April 2015.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to this examination.  As detailed below, the findings of this examination reflect the Veteran does not have a dental condition which is entitled to VA compensation benefits; and no competent medical evidence is of record which refutes these findings.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned November 2013 hearing, Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's dental claim, and asked questions to clarify his contentions.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claim(s).  Moreover, the Veteran, through his testimony and statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his dental claim.  The Board also reiterates that he received adequate notice on this matter.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

The Veteran essentially contends that he sustained dental trauma during service, which resulted in the extraction of one tooth and the subsequent development of problems with other teeth, which ultimately resulted in his having to get a replacement bridge.  

The Board observes that dental disorders are, in general, treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  38 C.F.R. § 3.306(b)(1) ; VAOGCPREC 5-97.

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381.

The Board notes that the Veteran's available service treatment records do reflect that in October 1990 he was treated for a fractured tooth number 8 as a result of being struck by the butt of a weapon.  The tooth was extracted and he received sutures.  As such, the record does reflect the Veteran sustained dental trauma while on active duty.  

The Board further notes that, in addition to the fracture and extraction of tooth number 8, evidence from the Veteran's private dentist to include a February 2015 statement reflects he had to have three additional teeth removed as a residual of the in-service trauma; that an additional two teeth may have to be removed; and that he has a dental prosthesis /replacement bridge as well.  Moreover, the April 2015 VA dental examination also indicates that this is residual of the in-service dental trauma.  In short, the record reflects the Veteran did have in-service dental trauma and has current residuals thereof.

Despite the foregoing, the Board notes that, under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. 

Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381, 4.150.

Here, a thorough review of the record reflects the Veteran does not currently have a dental condition for which VA compensation may be paid.  For example, the April 2015 VA examination noted the Veteran did have loss of teeth, but found that the loss of substance of the body of the maxilla or mandible.  The VA examiner also found that the masticatory surfaces can be restored by suitable prosthesis.  In other words, that he has replaceable missing teeth.

Based on the foregoing, the Board must find that the Veteran does not currently have a dental condition for which service connection may be established for compensation purposes.  Therefore, the benefit sought on appeal must be denied.

The Board acknowledges that the Veteran has contended that service connection should be established for residuals of the in-service dental trauma, even at a noncompensable (zero percent) rate, to ensure he receives VA dental treatment.  However, as discussed in the Introduction, the issue of service connection for dental treatment purposes is not currently before the Board.  Nevertheless, the Board has referred the matter to the appropriate AOJ.


ORDER

Service connection for residuals of dental trauma for compensation purposes is denied.


REMAND

The record reflects that a November 2014 rating decision denied, in pertinent part, the Veteran's claims of service connection for chronic sinusitis, chronic headaches, and breathing and lung problems.  Further, the Veteran submitted a timely Notice of Disagreement (NOD) to that decision in March 2015.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated to the Veteran on these issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a Statement of the Case as to the issues of entitlement to service connection for chronic sinusitis, headaches, and breathing and lung problems; and advise him of the time period in which to perfect an appeal as to these issues.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


